DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13, 24, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no discussion in the original disclosure for identifying a shape indicative of a cardiac condition in the ECG by identifying a shape in a first portion of the ECG and identifying a shape in a second, different portion of an ECG (claims 6, 13 and 24).  There is no discussion in the original disclosure for receiving an input signal 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-12, 21-23, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 10,321,836. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent does not claim identifying a shape indicative of a physiological signal of the ECG signal, Official Notice was taken that it is old and well-known in electrocardiography that morphology of the ECG signal may be used to provide an indication of abnormalities.  Thus identifying shapes indicative of physiological conditions would have been obvious in order to detect abnormalities associated with said shapes.  Detection of changes in the shape of the ECG waveform (e.g., QRS widening, ST segment elevation, ST segment depression, etc.) offer a convenient method of comparing waveforms to predetermined templates .
Regarding claim 2 and claims with similar limitations, Official Notice was taken that it is old and well-known in the electrocardiography art that an elevated ST segment is indicative of a myocardial infarction and thus is a standard waveform landmark to detect when attempting to identify abnormalities.  Lacking adequate traversal, this feature is now considered admitted prior art.
Regarding claim 3, note patented claim 7.
Regarding claims 4, 11 and 22, while the ‘836 patent does not explicitly claim the artifacts overlapping or aligning with the shape, common sense would indicate to those of ordinary skill in the art that when attempting to determine the likelihood that a cardiac diagnosis is accurate, one would have to account for noise artifacts occurring during the 
Regarding claim 5 and claims with substantially similar limitations, see patented claim 1 and the generating step.
Regarding claim 8, patented claims 8 and 9 refer to transmitting data to a remote location and printing the artifact score, while the patent does not explicitly refer to transmitting the artifact score to an external device, the fact that such a score may be printed would suggest to one of ordinary skill that such a score can be transmitted to an external printer device.  Given that it would be critical for medical professionals to be aware of the severity and/or magnitude of artifacts in the ECG signal, the transmission of such determined data to external devices (e.g., a remote display) would have been obvious to those of ordinary skill in the art. 
Regarding apparatus claims 10-12, 21-23 and 25-28, while the patent recites a method, the corresponding apparatus claims are considered patentably indistinct and thus obvious in view of the substantially similar method claimed.  See the above discussion of related method claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-13 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any 
Regarding the rejection of claims under §101, the additional step of communicating the ECG in response to determining that the likelihood that an identified shape in the ECG accurately indicates a related cardiac condition was considered sufficient to overcome the applied §101 rejection by providing a practical application to the abstract idea.  Such a step is not merely tangential to the abstract idea or insignificant extra-solution activity, such a feature would appear to help to reduce false diagnosis of STEMI, thus potentially reducing wasteful expenditures of time and resources treating a STEMI patient who is not actually experiencing STEMI (see par. 005).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
October 20, 2021